DETAILED ACTION
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50).  See also MPEP 2106.04(a)(2)(II).
	Regarding claims 1 and 9:
Step 1: 
Claim 9 meets step 1 requirement as it is directed towards a process, machine, manufacture or composition of matter which is/are statutory subject matter.  In this case, the “system” and “method” satisfies a machine and process category.  
Step 2A, prong 1 test:
Does the claim recite an abstract idea, law of nature, or natural phenomenon?  Yes, claim 9 as a whole recites a method facilitating steps of organizing human activity e.g., mental process as explained in details below.
The steps traversed in claim 9 are an abstract idea for being directed to a mental process under the BRI (broadest reasonable interpretation). A human can perform the following tasks as a mental process as follows:
receiving
analyzing
selecting a first measurement tool of a plurality of measurement tools to analyze the prior medical image based upon the first extracted information (a human can perform tool selection by mentally picking an analysis tool such as a magnifying glass, a ruler, or even deciding to use a computer program as a mental judgement);
outputting the first extracted information to the first measurement tool (insignificant extra-solution activity to the judicial exception, e.g. mere data gathering); 
analyzing
analyzing
outputting
producing, by the report generator, a new report based upon the new first measurement (producing textual medical information/ medical report as human activity/ mental process).

There doesn't appear to be any other steps or elements related to a practical application outside of the abstract idea. 
Even when considered in combination, the various elements of the claims do not amount to significantly more than the abstract idea. Examiner would point to the excerpt from the MPEP to state “When finding that a claim is directed to such an improvement, it is critical that examiners give the claim its broadest reasonable interpretation (BRI) and evaluate both the specification and the claim. The specification should disclose sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, and the claim itself must reflect the improvement in technology. Other important considerations are the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome, and whether the BRI is limited to computer implementation. See MPEP § 2106.05(a) for more information about these principles, and how to determine whether a claim improves the functioning of a computer or any other technology or technical field.”
Step 2A, prong 2 test:
Does the claim recite additional elements that integrate the judicial exception into a practical application? No; as explained below.  
The claim recites only three physical elements – “a report analyzer”, “a first measurement tool”, and “a report generator” to perform various tasks.  As explained supra, these various tasks can be performed as human activity/ mental process. As to the physical elements, paragraph [0050] of the specification and fig. 4 disclose “…an exemplary hardware diagram 400 for implementing a report analyzer, measurement tool, report generator, or the complete image diagnostic system. As shown, the device 400 includes a processor 420, memory 430, user interface 440, network interface 450, and storage 460 interconnected via one or more system buses 410”. It is important to note that a general purpose computer (e.g., generic computer to per perform generic computer functions) that applies a judicial exception, such as an abstract idea does not qualify as a particular machine see MPEP 2106.05 (b) (I).
Consequently, the identified additional elements taken into consideration individually or in combination of the steps performed fail to amount to significantly more than the abstract idea above.

With regard to (2b) the Guidance provided the following examples of limitations that may be enough to qualify as “significantly more" when recited in a claim with a judicial exception:
Improvement to another technology or technical field
Improvement to functioning of computer itself and/or applying the judicial exception with, or by use of, a particular machine
Effecting a transformation or reduction of a particular article to a different state or thing.
Adding a specific limitation other that what is well understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application
Meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment.
The Guidance further set forth limitations that were found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include:
Adding words to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement abstract ideas on a computer
Simply appending well-understood, routine and conventional activities previously known to the industry specified at a high level of generality to the judicial exception, e.g. a claim to an abstract idea requiring no more than a generic
Computer to perform generic computer functions that are well -understood, routine and conventional activities previously known to the industry.
Adding insignificant extra-solution activity to the judicial exception, e.g. mere data gathering in conjunction with a law of nature or abstract idea
Generally linking the use of the judicial exception to a particular technological environment or field of use. 


For the rest of claims 1- 8 and 10- 15, the same generic computer and related generic functions are further applied to facilitate various steps that amount to nothing more than organizing human activity/ mental activity as noted above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyman et al (US PAP 2018/ 0341751), “Lyman” (IDS).
As per claims 1 and 9, Lyman teaches receiving, by a report analyzer, the prior medical report (i.e., medical report) see for example [177]; 
analyzing, by the report analyzer, the prior medical report to extract first information regarding a first medical finding described in the medical report (i.e., medical scan report labeling system and/or another subsystem such as the medical scan natural language analysis system 114 can generate a medical report analysis function based on the training set, for example, based on the natural language processing techniques described in conjunction with medical scan natural language analysis system) see for example [177]; 
selecting a first measurement tool of a plurality of measurement tools to analyze the prior medical image based upon the first extracted information (i.e., medical scan assisted review system 102 can be used to review a medical scan selected by the user from the database 342, automatically selected by a subsystem for transmission to user, or uploaded to the medical scan processing system 100 by user. Diagnosis data 440 can be retrieved from the database 342 and/or can be automatically generated, for example, by utilizing a medical scan image analysis function selected by the medical scan diagnosing system 108) see for example [142 and 208];
outputting the first extracted information to the first measurement tool (i.e., In response to retrieving and/or generating the diagnosis data 440, the medical scan can automatically be presented to the user by utilizing the medical scan assisted review system 102, allowing a user to review the diagnosis data 440 presented as displayed annotation data 820. The scan review data 810 can be generated automatically based on feedback entered by the user followed by the generation of the report data 830) see for example [142 and 208];
analyzing, by the first measurement tool, the prior medical image to produce a first updated measurement of the first medical finding (i.e., generate valuable data allowing any or all of the following: a) engines to be improved when new feedback is returned to allow for higher confirmation rates and reduction of missed findings by physicians, b) workflow to be improved by measuring reviewer performance and adapting review tools and image/content display to reduce effort and access to the commonly required items within the medical image (or other) viewer c) physician quality to be measured when curated image cohorts with known findings are sent (or injected) for medical data review and blinded findings are compared to the actual known findings in the cohort, and d) prospective application of the medical data review system to pre-process studies which have not been read, allowing real-time physician first-time interpretations of medical image studies to prospectively incorporate parallel blinded or unblinded automatically generated medical data review system findings and e) assembly of a machine and human readable database(s) of such images, data, interactions, and findings which is/are updated iteratively or continuously to provide the ability to assess trends and/or to have supervised or unsupervised engines analyze this data continuously or iteratively in order to optimize the engine(s) that are used to create the next image cohort, tools and layout selection/suggestions, optional engine availability and other features and data necessary for medical data review and diagnostic interpretation of this cohort (engines of engines) see for example [0034]; [143] discloses “…the changes in the findings in the report which were made by the physician's further interrogation and measurements within the images are coordinated such that the original measurements or annotations made in the images by the computer automation methods are removed or replaced. This avoids confusion in the patient record that can occur when images are stored along with the final report, and avoids unnecessary work to delete computer generated findings in the case they are duplicated and not updated. Such workflow confusion and inefficiency is resolved by a bi-directional updating of physician-adjusted, added, or deleted findings within the report and the diagnostic interpretation viewer, irrespective of the point of the change, whether it be the report value that is changed, or the measurement or image process used in the image viewer being adjusted to create a new resultant value”; [122] discloses “…all of the classification data for the new annotation data can be generated in the scan review data based on user input describing and/or classifying the newly identified abnormality”.
analyzing, by the first measurement tool, a new medical image associated with the prior medical image to produce a new first measurement of the first medical finding (i.e., The medical assisted review system can automatically generate state change data such as a change in size, volume, malignancy, or other changes to various classifiers of the abnormality. This can be achieved by automatically comparing image data of one or more previous scans and the current scan and/or by comparing abnormality data of the previous scan to abnormality data of the current scan) see for example [134];
outputting, by the first measurement tool, the new first measurement relating to the medical finding to a report generator (i.e., calculated distance, error, or other measured discrepancy in each category can be used to quantify state change data, indicate a new classifier in one or more categories, to determine if a certain category has become more or less severe, or otherwise determine how the abnormality has changed over time. In various embodiments, this data can be displayed in one window, for example, where an increase in abnormality size is indicated by overlaying or highlighting an outline of the current abnormality over the corresponding image slice of the previous abnormality, or vice versa. In various embodiments where several past scans are available, such state change data can be determined over time, and statistical data showing growth rate changes over time or malignancy changes over time can be generated, for example, indicating if a growth rate is lessening or worsening over time. Image slices corresponding to multiple past scans can be displayed in sequence, for example, where a first scroll bar allows a user to scroll between image slice numbers, and a second scroll bar allows a user to scroll between the same image slice over time) see for example [134]; and 
producing, by the report generator, a new report based upon the new first measurement (i.e., a new medical report can be automatically generated by the medical scan report labeling system 104 or another subsystem and can be mapped to the medical scan, for example, by modifying the report data 449 and/or natural language text data 448 of the corresponding medical scan entry 352 in the medical scan database. The new medical report can automatically be generated based on the medical code or other diagnosis feedback data provided by the expert via the user interface) see for example [172 and 178].
As per claims 2 and 10, Lyman teaches a graphical user interface configured to display one or more of first updated measurement, new first measurement, condition progression information, prior report, new report, and the prior image and new image (i.e., display of the new abnormality and classification data) see for example [122 and 134].
As per claims 3 and 11, Lyman teaches a natural language processing engine and wherein the report generator includes a natural language processing engine see for example the abstract and [0052, 62, 88 and 136- 137].
As per claims 4 and 12, Lyman teaches receives style information from the report analyzer and the new report has the same style as the prior report (i.e., report data that includes at least one medical report, which can be formatted to include some or all of the medical codes 447, some or all of the natural language text data) see for example [0062, 87 and 137].
As per claim 5 and 13, Lyman teaches analyze the prior medical report to extract second information regarding a first medical finding described in the medical report; select a second measurement tool of the plurality of measurement tools to analyze the prior medical image based upon the second extracted information; and output the second extracted information to the second measurement tool, wherein the second measurement tool analyzes the prior medical image to produce a updated second measurement of the first medical finding and the second measurement tool analyzes a new medical image associated with the prior medical image to produce a new second measurement of the first medical finding (i.e., medical scan report labeling system and/or another subsystem such as the medical scan natural language analysis system 114 can generate a medical report analysis function based on the training set, for example, based on the natural language processing techniques described in conjunction with medical scan natural language analysis system) see for example [177]; “medical scan assisted review system 102 can be used to review a medical scan selected by the user from the database 342, automatically selected by a subsystem for transmission to user, or uploaded to the medical scan processing system 100 by user. Diagnosis data 440 can be retrieved from the database 342 and/or can be automatically generated, for example, by utilizing a medical scan image analysis function selected by the medical scan diagnosing system 108” see for example [142 and 208]; and “In response to retrieving and/or generating the diagnosis data 440, the medical scan can automatically be presented to the user by utilizing the medical scan assisted review system 102, allowing a user to review the diagnosis data 440 presented as displayed annotation data 820. The scan review data 810 can be generated automatically based on feedback entered by the user followed by the generation of the report data 830” see for example [142 and 208];
[134] discloses “…generate valuable data allowing any or all of the following: a) engines to be improved when new feedback is returned to allow for higher confirmation rates and reduction of missed findings by physicians, b) workflow to be improved by measuring reviewer performance and adapting review tools and image/content display to reduce effort and access to the commonly required items within the medical image (or other) viewer c) physician quality to be measured when curated image cohorts with known findings are sent (or injected) for medical data review and blinded findings are compared to the actual known findings in the cohort, and d) prospective application of the medical data review system to pre-process studies which have not been read, allowing real-time physician first-time interpretations of medical image studies to prospectively incorporate parallel blinded or unblinded automatically generated medical data review system findings and e) assembly of a machine and human readable database(s) of such images, data, interactions, and findings which is/are updated iteratively or continuously to provide the ability to assess trends and/or to have supervised or unsupervised engines analyze this data continuously or iteratively in order to optimize the engine(s) that are used to create the next image cohort, tools and layout selection/suggestions, optional engine availability and other features and data necessary for medical data review and diagnostic interpretation of this cohort (engines of engines”.
As per claims 6 and 14, Lyman teaches analyze the prior medical report to extract second information regarding a second medical finding described in the medical report; select a second measurement tool of the plurality of measurement tools to use to analyze the prior medical image based upon the extracted second information; and output the second extracted information to the second measurement tool, wherein the second measurement tool analyzes the prior medical image to produce an updated second measurement of the second medical finding and the second measurement tool analyzes a new medical image associated with the prior medical image to produce a new first measurement of the second medical finding (i.e., medical scan report labeling system and/or another subsystem such as the medical scan natural language analysis system 114 can generate a medical report analysis function based on the training set, for example, based on the natural language processing techniques described in conjunction with medical scan natural language analysis system) see for example [177]; [142 and 208] disclose “medical scan assisted review system 102 can be used to review a medical scan selected by the user from the database 342, automatically selected by a subsystem for transmission to user, or uploaded to the medical scan processing system 100 by user. Diagnosis data 440 can be retrieved from the database 342 and/or can be automatically generated, for example, by utilizing a medical scan image analysis function selected by the medical scan diagnosing system 108”; and “In response to retrieving and/or generating the diagnosis data 440, the medical scan can automatically be presented to the user by utilizing the medical scan assisted review system 102, allowing a user to review the diagnosis data 440 presented as displayed annotation data 820. The scan review data 810 can be generated automatically based on feedback entered by the user followed by the generation of the report data 830” see for example [142 and 208]; [134] discloses “…generate valuable data allowing any or all of the following: a) engines to be improved when new feedback is returned to allow for higher confirmation rates and reduction of missed findings by physicians, b) workflow to be improved by measuring reviewer performance and adapting review tools and image/content display to reduce effort and access to the commonly required items within the medical image (or other) viewer c) physician quality to be measured when curated image cohorts with known findings are sent (or injected) for medical data review and blinded findings are compared to the actual known findings in the cohort, and d) prospective application of the medical data review system to pre-process studies which have not been read, allowing real-time physician first-time interpretations of medical image studies to prospectively incorporate parallel blinded or unblinded automatically generated medical data review system findings and e) assembly of a machine and human readable database(s) of such images, data, interactions, and findings which is/are updated iteratively or continuously to provide the ability to assess trends and/or to have supervised or unsupervised engines analyze this data continuously or iteratively in order to optimize the engine(s) that are used to create the next image cohort, tools and layout selection/suggestions, optional engine availability and other features and data necessary for medical data review and diagnostic interpretation of this cohort (engines of engines”.
As per claim 7, Lyman teaches the first measurement tool automatically analyzes the medical image to determine a measurement relating to the medical finding (i.e., Classification data of the new annotation data can be automatically generated by the medical scan assisted review system 102 by applying an abnormality classifying function to the identified region of the image slice or an identified region of a plurality of image slices, where the abnormality classifying function is included in the medical scan analysis function database 346 and/or corresponds to a medical scan image analysis function generated by the medical scan image analysis system 112) see for example [122]; [126, 133, 239, 258 and 263] also disclose similar limitation.
As per claims 8 and 15, Lyman teaches the first measurement tool uses one of machine learning and image processing to analyze the medical image see for example [0052, 55, 58, 60 and 65].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PAP 2016/ 0361025 (IDS) discloses methods and systems for automatically scoring diagnoses associated with clinical images. One system includes a server including an electronic processor and an interface for communicating with at least one data source. The electronic processor is configured to receive a diagnosis associated with an image of a patient from the at least one data source over the interface. The diagnosis is for an anatomical structure represented in the image. The electronic processor is also configured to receive a pathology result for the patient for the anatomical structure generated after the diagnosis from the at least one pathology result source over the interface. The electronic processor is also configured to automatically generate a score based on a comparison of the diagnosis and the pathology result. The electronic processor is also configured to display the score within a graphical user interface.
US PAP 2018/ 0137244 (IDS) discloses an artificial intelligence findings system includes an artificial intelligence findings system. An image identification engine receives new image data pertaining to a patient and past reports and image data pertaining to the patient. The image identification engine uses the past image data pertaining to the patient to identify for study images of patient anatomical structures, anatomical anomalies and anatomical features within the new image data. A findings engine receives new image data and processes the new image data to generate findings based on the new image data and based on the identified for study images of patient anatomical structures, anatomical anomalies and anatomical features within the new image data. A communication interface provides the findings to a diagnostic review system that presents the findings to a user. An adjustment engine receives notifications of changes to findings made by a user when using the medical image interpretation system.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov